Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to Applicant’s amendments/remarks received on December 30,2021.
3.	Claims 1-14 are pending in this application.
4.	Claim 1 has been amended. Claims 15-20 have been canceled.

Terminal Disclaimer
5.	The terminal disclaimer filed on December 30, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,827,178 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
6.	Claims 1-14 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
“examining the video stream to identify any macroscopic constructs present therein that support parallel processing and bit rate to determine a threshold that is used for further determining the manner of parallel processing of said video stream, wherein the threshold is derived by determining a time taken for Context Adaptive Binary Arithmetic Coding (CABAC) processing relative to a time taken for decoding remaining parts of the video stream;
dividing decoding of the video stream into a plurality of decoding functions;
scheduling the plurality of decoding functions for decoding the video stream in a dynamic manner based on availability of any macroscopic constructs that have been identified and then based on a number of bytes used to encode each block into which each picture of the video stream is partitioned among the plurality of processing cores; and dispatching each of the decoding functions to the plurality of processing cores in accordance with the scheduling”, as recited in claim 1(Please refer to Non-final rejection mailed on 9/30/2021).
	Dependent claims 2-14 are allowed by virtue of their dependency to the independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ana Picon-Feliciano/Examiner, Art Unit 2482                                                                                                                                                                                                        

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482